OPINION
BELCHER, Commissioner.
The conviction is under Art. 567b, Vernon’s Ann.P.C., for the giving of a worthless check in the amount of $21.85; the punishment was assessed at thirty days in jail and a fine of fifty dollars.
The intent to defraud is an essential element of the offense here charged. Art. 567b, Sec. 1, supra.
The failure to allege in the complaint that the check was given with the intent to defraud renders it invalid. Hence, the conviction is void. McCormick v. State, 168 Tex.Cr.R. 60, 323 S.W.2d 462; Wright v. State, 324 S.W.2d 883; Martinez v. State, Tex.Cr.App., 325 S.W.2d 145.
The judgment is reversed and the prosecution is ordered dismissed.
Opinion approved by the Court.